Citation Nr: 0409931	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-21 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a foot disorder.

2.  Entitlement to service connection for a foot disorder.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to an initial compensable evaluation for internal 
hemorrhoids. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 1980.  
His claims come before the Board of Veterans' Appeals (Board) on 
appeal from July 2002 and December 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The RO has characterized the first and second issues on appeal as 
entitlement to service connection for plantar warts, right foot, 
and entitlement to service connection for a back disorder, but 
those issues are actually whether new and material evidence has 
been submitted to reopen those claims.  This is so because the RO 
previously denied the veteran's initial claims for service 
connection for foot and back disorders in a rating decision dated 
December 2000, and that decision is now final.  The Board 
acknowledges that, in a statement of the case issued in December 
2002, the RO reopened the veteran's claims and then denied them on 
its merits.  However, the matter of whether new and material 
evidence has been received to reopen a claim is material legal 
issue that the Board is required to address on appeal even when an 
agency of original jurisdiction reopens and denies the claim on 
its merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  

In remanding the issues noted below, the Board transfers the 
veteran's case to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to substantiate 
his claim for a higher initial evaluation, explained to him who 
was responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for the claim's 
equitable disposition.  

2.  The RO denied the veteran entitlement to service connection 
for foot and back disorders in a rating decision dated December 
2000.

3.  The RO notified the veteran of the December 2000 decision and 
of his appellate rights with regard to that decision, but the 
appellant did not appeal that decision to the Board.  

4.  The evidence received since December 2000 was not previously 
submitted to agency decisionmakers, is neither cumulative, nor 
redundant of the evidence of record at the time of the last prior 
final denial, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the veteran's claims for service connection for foot 
and back disorders, and raises a reasonable possibility of 
substantiating those claims.  

5.  The veteran has internal hemorrhoids that cause tenderness.


CONCLUSIONS OF LAW

1.  The RO's December 2000 rating decision, in which the RO denied 
entitlement to service connection for foot and back disorders, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

2.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for foot and back 
disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).

3.  The criteria for entitlement to an initial compensable 
evaluation for internal hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4114, Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to a reopening of his previously denied claims of 
entitlement to service connection for foot and back disorders and 
whether he is entitled to a higher initial evaluation for internal 
hemorrhoids.  

A.  Development of Claims 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA eliminated the need for a 
claimant to submit a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  The veteran 
filed his claims after the enactment of the VCAA.  The VCAA is 
still applicable to this appeal, however, as the United States 
Court of Appeals for Veterans Claims (Court) has since mandated 
that VA ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
the statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

As explained in greater detail below, with regard to the veteran's 
claim for a higher initial evaluation, VA strictly complied with 
the notification and assistance provisions of the VCAA.  With 
regard to the veteran's claims to reopen, however, VA did not 
notify the veteran of all information pertinent thereto. Given the 
favorable outcome of the Board's decision to reopen those claims, 
the veteran is not prejudiced by the Board's decision to proceed 
in determining whether new and material evidence has been 
received.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Moreover, the Board has remanded those claims for further 
development of the evidence and to ensure compliance with the 
requirements of VCAA.

With regard to the claim for a higher initial evaluation for 
hemorrhoids, the Board notes first that the RO notified the 
veteran in a letter dated in June 2002 of the information needed 
to substantiate his claim for service connection for hemorrhoids 
and explained to him who was responsible for obtaining such 
information.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  The RO 
granted the claim for service connection for hemorrhoids and 
assigned a noncompensable rating for the disorder.  The veteran 
has appealed the initial rating to the Board.  Concerning this, VA 
General Counsel has held that, in cases such as this one, where VA 
receives a notice of disagreement that raises a new issue - 
different from the one for which the claim was filed -- the law 
requires VA to take proper action and issue a statement of the 
case if the disagreement is not resolved, but VA is not required 
to provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-03 (Dec. 22, 
2003).  As noted above in this case, the original claim was for 
service connection, that claim was granted, and the veteran's 
notice of disagreement pertains to a new issue - i.e., the initial 
rating assigned for the service-connected disability.  It is in 
cases like this one that the General Counsel has held that the 
proper course of action is to issue a statement of the case, not a 
VCAA notice letter.

Second, the RO fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the evidence relevant to his 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claim, including VA 
and private treatment records.  In addition, in September 2002 and 
March 2003, the RO afforded the veteran VA rectum and anus 
examinations, during which an examiner addressed the severity of 
the veteran's hemorrhoids.

Given that VA notified the veteran of the evidence needed to 
substantiate his claim for a higher initial evaluation for 
internal hemorrhoids, explained to him who was responsible for 
submitting such evidence, and obtained and fully developed all 
other evidence necessary for the claim's equitable disposition, 
the Board may proceed in adjudicating that claim on its merits.

B.  Analysis of Claims

1.  Claims to Reopen

The RO previously denied the veteran's claims of entitlement to 
service connection for foot and back disorders in a rating 
decision dated December 2000.  The RO based its denial on findings 
that there was no evidence that the veteran complained of, or 
received treatment for, a foot or back disorder in service, no 
current evidence of a back disorder, and no evidence linking a 
current foot disorder to the veteran's period of active service.  
The RO considered the veteran's service medical and personnel 
records, private treatment records, and written statements of the 
veteran.  In a letter dated the same month, the RO notified the 
veteran of the rating decision and of his appellate rights with 
regard to that decision, but the veteran did not appeal the 
decision to the Board.  The December 2000 decision is thus final.  
38 U.S.C.A. § 7105 (West 2002). 

The veteran attempted to reopen his claims for service connection 
for foot and back disorders by written statement received in May 
2002.  A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with respect to 
that claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).  For claims filed prior to August 
29, 2001, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000).  

For claims filed on or after August 29, 2001, as in this case, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative, 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2003)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence associated 
with the claims file since the last final disallowance of the 
appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This 
evidence is presumed credible for the purposes of reopening a 
appellant's claim, unless it is inherently false or untrue or, if 
it is in the nature of a statement or other assertion, it is 
beyond the competence of the person making the assertion.  Duran 
v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 
510 (1992). 

In this case, the evidence that has been associated with the 
claims file since the RO's December 2000 rating decision includes 
additional service medical records, VA and private treatment 
records, VA examination reports, written statements of the veteran 
and his representative, and the veteran's hearing testimony.  With 
the exception of some of the private treatment records, the Board 
finds that this evidence is new as it was not previously submitted 
to agency decisionmakers and is neither cumulative, nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened.  

The Board also finds that this evidence is material because, by 
itself or when considered with the previous evidence of record, it 
relates to an unestablished fact necessary to substantiate the 
claims for service connection for foot and back disorders, and 
raises a reasonable possibility of substantiating those claims.  
The newly submitted evidence, specifically, the additional service 
medical records and VA and private treatment records, reflects 
that the veteran received treatment in service for foot pain, 
plantar warts on the right foot and back complaints and has 
recently received treatment for a back disorder.  The absence of 
this type of evidence represents two of the bases of the RO's 
previous denial of the veteran's claims.  

Having determined that new and material evidence has been 
submitted, the Board may reopen the veteran's previously denied 
claims of entitlement to service connection for foot and back 
disorders.  It may not, however, decide these claims before VA 
undertakes additional development.  

2.  Claim for a Higher Initial Evaluation

The veteran seeks a higher initial evaluation for his service-
connected internal hemorrhoids on the basis that the evaluation 
initially assigned this disability does not accurately reflect the 
severity of the symptoms associated with his hemorrhoids.  In 
written statements submitted since December 2002, and during a 
hearing held at the RO in June 2003, before the undersigned, the 
veteran asserted that his hemorrhoids caused pain and anemia, bled 
constantly, and necessitated surgery, the use of pads or adult 
diapers and medicated cream thrice daily.  

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2003).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7 (2003).  

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  In other cases, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be considered 
in the context of the entire recorded history.  38 C.F.R. § 4.1 
(2003). 

In this case, the RO initially evaluated the veteran's internal 
hemorrhoids as noncompensably disabling pursuant to 38 C.F.R. § 
4.114, Diagnostic Code (DC) 7336.  Thereafter, effective July 2, 
2001, the criteria for rating digestive system disabilities were 
amended.  See 66 Fed. Reg. 29,488 (May 31, 2001).  This amendment 
does not affect the disposition of this claim, however, because 
the former and revised criteria for rating hemorrhoids remained 
the same.  

Under DC 7336, a zero percent evaluation is assignable for mild or 
moderate internal or external hemorrhoids.  A 10 percent 
evaluation is assignable for internal or external hemorrhoids that 
are large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent evaluation 
is assignable for internal or external hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 
4.114 (2003).  Based on these criteria and the evidence discussed 
below, the Board finds that the veteran's hemorrhoid disability 
picture more nearly approximates the criteria for the 
noncompensable evaluation the RO initially assigned.  

During active service in 1978 and 1979, the veteran received 
treatment, including medication, for itchy and swollen 
hemorrhoids.  During one visit, he reported that a civilian doctor 
had performed surgery on his hemorrhoids two weeks prior to the 
visit.

Since discharge, the veteran has intermittently sought treatment 
for complaints associated with his hemorrhoids and has undergone 
VA rectum and anus examinations.  During private outpatient 
treatment rendered in December 1996, the veteran complained of 
periodic rectal bleeding for one year and continuous bleeding for 
one day.  The physician noted no lesions, heme-positive stools, 
and mucous, and prescribed suppositories.  He diagnosed 
hematochezia.  The veteran continued to complain, and as a result, 
another physician performed a colonoscopy, during which no 
significant internal hemorrhoids were noted.  The physician then 
prescribed Proctofoam and advised the veteran to take sitz baths.  
In January 1997, the veteran was admitted for a gastroenterology 
work-up, during which a physician confirmed internal hemorrhoids.  
The veteran's rectal bleeding eventually stopped after the use of 
Proctofoam and he was discharged three days later.  The veteran 
again complained of bleeding hemorrhoids during VA outpatient 
treatment rendered in 2002.  A physician confirmed the presence of 
hemorrhoids, but noted heme-negative stools.  

During a VA rectum and anus examination conducted in September 
2002, the veteran reported that he had twice undergone surgery, 
once in service, once after service, and had bleeding with 
defecation.  The examiner noted some tender internal hemorrhoids, 
with no bleeding, no evidence of external hemorrhoids, and normal 
rectal sphincter tone.  

During a VA rectum and anus examination conducted in March 2003, 
the veteran reported increased hemorrhoidal pain and bleeding, 
including during bowel movements and when lifting or straining.  
He indicated that the blood necessitated the use of pads or adult 
diapers and required underwear changes thrice daily.  The examiner 
noted some tender internal hemorrhoids with no blood in the 
underwear, around the anal opening, or on the glove following the 
examination.  There was normal rectal tone and the veteran was not 
wearing an adult diaper or pad.  The examiner diagnosed internal 
hemorrhoids and anemia, but indicated that the anemia was not 
consistent with an iron deficiency that would result from the loss 
of blood secondary to hemorrhoids.  

The above evidence establishes that, since the veteran filed his 
claim for service connection for hemorrhoids, his hemorrhoids have 
been no more than mild or moderate.  Physicians have associated 
tenderness with the veteran's internal hemorrhoids, but since 
1996, no physician has noted bleeding.  Moreover, no physician has 
ever characterized the veteran's hemorrhoids as large or 
thrombotic, irreducible, with excessive redundant tissue, or 
indicated that they frequently recurred.  Based on this fact, the 
Board concludes that the criteria for a compensable evaluation 
under DC 7336 have not been met.  

In exceptional cases, a higher initial evaluation is available on 
an extraschedular basis.  In this case, however, there is no 
indication that the schedular criteria are inadequate to evaluate 
the disability at issue in this appeal.  The veteran does not 
allege, and the evidence does not establish, that his hemorrhoids, 
alone, cause marked interference with employment.  The evidence 
also does not establish that they necessitate frequent periods of 
hospitalization.  According to the veteran, his hemorrhoids 
necessitated two surgeries, once in service and once after 
service.  In light of the foregoing, the Board finds that the 
veteran's claim for a higher initial evaluation does not present 
such an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
Therefore, the Board is not required to remand this claim to the 
RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2003).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded a higher initial evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1 (2003).  At 
present, however, the Board finds that the noncompensable 
evaluation that the RO initially assigned more nearly approximates 
the veteran's internal hemorrhoid disability picture. 

The preponderance of the evidence is against the veteran's claim 
for an initial compensable evaluation for internal hemorrhoids.  
This claim must therefore be denied.  In reaching this particular 
decision, the Board considered the complete history of the 
disability at issue as well as the current clinical manifestations 
and the effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).  In addition, the 
Board considered the applicability of the benefit-of-the-doubt 
doctrine, but as there was no approximate balance of positive and 
negative evidence of record, reasonable doubt could not be 
resolved in the veteran's favor.  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a foot disorder is 
reopened, and to this extent only, granted.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a back disorder is 
reopened, and to this extent only, granted.

An initial compensable evaluation for internal hemorrhoids is 
denied.  


REMAND

The veteran seeks service connection for foot and back disorders.  
For the following reasons, additional development is necessary 
before the Board can decide these claims.

As previously indicated, on November 9, 2000, the President signed 
into law the VCAA.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  
The VCAA and its implementing regulations are applicable to the 
issues decided herein.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claim and 
assist him in obtaining and fully developing all of the evidence 
relevant to that claim.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002).  In this case, VA has not yet satisfied its duty to assist 
the veteran in the development of his claims for service 
connection.

For instance, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes providing the veteran a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on his claims.  In this case, such an 
examination is necessary because the evidence establishes that the 
veteran was treated for foot pain, plantar warts and back 
complaints in service and now has tenderness on one of the toes of 
his right foot and back problems that have been variously 
diagnosed.  Based on this fact, the RO should afford the veteran 
VA examinations of his foot and back, during which examiners can 
determine definitively whether the veteran has foot and back 
disorders, and if so, whether they are related to the veteran's 
period of active service, including documented in-service foot and 
back complaints.   

In addition, as previously indicated, since the VCAA was enacted, 
the Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio, 16 Vet. App. at 183.  In 
August 2002, the RO sent the veteran VCAA notice.  If, after 
completing the above development, the RO determines that 
additional notification or development action is necessary to 
comply strictly with the requirements of the VCAA, the RO should 
undertake such action before returning the case to the Board for 
appellate review.  

This case is REMANDED for the following:

1.  VA should afford the veteran a VA examination of his feet.  VA 
should notify the veteran that if he does not attend the scheduled 
examination, his failure to do so might adversely affect his 
claim.  The purpose of this examination is to determine the 
etiology of any foot disability shown to exist.  VA should forward 
the claims file to the examiner for review and ask the examiner to 
confirm in his written report that he conducted such a review.  
Following a thorough evaluation, during which all indicated tests 
are performed, the examiner should:

        a) diagnose all foot disorders shown to exist, including 
residuals, if any, of plantar warts; 
	
        b) note whether there is x-ray evidence of arthritis of 
either foot;

	c) render an opinion as to whether a foot disorder, if any, 
shown to exist is at least as likely as not the result of a 
disease or injury shown in service based on review of the service 
medical records as opposed to its being due to, or the result of, 
some other cause or factor or factors.  (The term "at least as 
likely as not" does not mean within the realm of medical 
possibility, but rather that the medical evidence both for and 
against a conclusion is so evenly divided that it is as medically 
sound to find in favor of causation as it is to find against it.);
        
        d) provide a rationale, with specific references to the 
record, for the opinion rendered.  

2.  VA should afford the veteran a VA examination of his back.  VA 
should notify the veteran that if he does not attend the scheduled 
examination, his failure to do so might adversely affect his 
claim.  The purpose of this examination is to determine the 
etiology of any back disability shown to exist.  VA should forward 
the claims file to the examiner for review and ask the examiner to 
confirm in his written report that he conducted such a review.  
Following a thorough evaluation, during which all indicated tests 
are performed, the examiner should:

        a) diagnose all back disorders shown to exist; 
	
        b) note whether there is x-ray evidence of arthritis of 
the spine;

	c) render an opinion whether a current back disorder, 
including arthritis of the spine, is at least as likely as not 
related to the veteran's period of active service, including 
documented back complaints in service, as opposed to its being due 
to, or the result of, some other cause or factor or factors.  (The 
term "at least as likely as not" does not mean within the realm of 
medical possibility, but rather that the medical evidence both for 
and against a conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as it is to find 
against it.)

        	d) provide a rationale, with specific references to the 
record, for the opinion rendered.  

3.  VA should then review the examination reports to ensure that 
they comply with the previous instructions.  If either report is 
deficient in any regard, VA should undertake the requisite 
corrective action.  

4.  Thereafter, VA should review the claims file and ensure that 
all notification and development action required by the VCAA and 
its implementing regulations is completed.  Such action should 
include informing the veteran of the evidence needed to support 
his claims and indicating whether the veteran should submit such 
evidence or whether VA will obtain and associate such evidence 
with the claims file.  

5.  Once all development is completed, VA should readjudicate the 
veteran's claims based on a consideration of all of the evidence 
of record.  If the RO again denies either benefit sought on 
appeal, it should provide the veteran and his representative a 
supplemental statement of the case and an opportunity to respond 
thereto.  Thereafter, subject to current appellate procedure, the 
RO should return the case to the Board for further consideration, 
if in order.

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the ultimate 
disposition of these claims.  The veteran is free to submit any 
additional argument or evidence he wishes to have considered in 
connection with his appeal; however, he is not required to act 
unless he is otherwise notified.  Kutscherousky v. West, 12 Vet. 
App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes) (providing that all claims that are remanded by the Board 
or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



